                 Case 20-13103-BLS            Doc 310       Filed 03/10/21       Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11 (Subchapter V)Case No.

    BC HOSPITALITY GROUP INC., et al.,                     Case No. 20-13103 (BLS)

                            Debtors.1                      (Joint Administered)

                                                           Hearing Date: March 11, 2021 at 10:00 a.m. ET

                                                           Re: D.I. 303




      OBJECTION OF CREDITORS CHLOE COSCARELLI, CHEF CHLOE, LLC, CC
     HOSPITALITY HOLDINGS LLC AND CKC SALES, LLC TO PROPOSED ORDER
       (I) APPROVING ASSET PURCHASE AGREEMENT, (II) AUTHORIZING THE
              SALE OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL
     ENCUMBRANCES, (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT
     OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (IV)
                          GRANTING RELATED RELIEF


         Creditors Chloe Coscarelli, Chef Chloe LLC, CC Hospitality Holdings LLC and CKC

Sales LLC (collectively, “Chloe”) submit this objection to the Debtor’s proposed order

approving the asset purchase agreement with the Buyer (D.I. 303).1 In furtherance of the

Objection, Chloe respectfully states as follows:

                                           Preliminary Statement

         1.     The Buyer is a consortium of flush private equity firms that manage hundreds of

billions of dollars. The Buyer is also the same Investor Group that invested over $30 million in

the By Chloe company several years ago in 2018 and 2019. The Buyer/Investor Group made


1
  Capitalized terms used herein and not otherwise defined have the meanings set forth in the Proposeed Order (I)
Approving Asset Purchase Agreement, (II) Authorizing the Sale of the Debtors’ Assets Free and Clear of All
Encumbrances, (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
and (IV) Granting Related Relief, if defined therein.
76436394.1
               Case 20-13103-BLS         Doc 310     Filed 03/10/21    Page 2 of 10



this investment despite Chloe’s disclosure to its members, Bain Capital and Kitchen Fund, that

she remained a 50% owner in the company.

         2.    The Buyer/Investor Group have since tried to use this bankruptcy proceeding as

a means to eliminate the company’s longstanding litigation with Chloe.

         3.    For years now, Chloe has fought against the company’s unlawful misconduct

and wanton disregard of her rights as the founder of By Chloe.

         4.    The Buyer/Investor Group have since tried to leverage the global pandemic as a

means to end Chloe’s due process and access to justice rights. No evidence exists that the

Buyer/Investor Group would not have continued to invest in the company to continue

operations and protect its sizeable investment.

         5.    As set forth below, Chloe specifically objects to the Proposed Order on the Sale

because (1) she did not receive full and fair notice and a fair opportunity to object; (2) she

objects to the “royalty-free” license to the By Chloe Mark, which (a) she did not approve, (b) is

not subject to the terms and conditions of the Operating and NFL Agreements, and (c) the

Debtor is not authorized to provide; (3) she objects to any releases to the Buyer/Investor Group

that impair or affect any of Chloe’s rights or claims; and (4) she asks for a stay pending appeal if

her objections are not sustained.

                                       Factual Background

         6.    Chloe. Chloe has earned recognition as “America’s favorite vegan chef.” She

attended culinary school at the prestigious National Gourmet Institute in New York City, and

received a plant-based nutrition degree from Cornell University. Before culinary school, Chloe

worked a variety of restaurant jobs, ranging from bussing to hosting to dishwashing, while she

obtained her college degree at UC Berkley. At age 22, she appeared on—and won—Food

Network’s hit television competition, Cupcake Wars.

76436394.1
                Case 20-13103-BLS       Doc 310     Filed 03/10/21    Page 3 of 10



         7.     After Cupcake Wars, mainstream America started to appreciate Chloe and her

talent. The New York Times published its first feature article about Chloe and her success as a

vegan chef. Chloe published three cookbooks with Simon & Schuster (Chloe’s Kitchen; Chloe’s

Vegan Italian Kitchen; and Chloe’s Vegan Desserts)—all which appeared on Amazon’s best-

seller list. And Woman’s World featured Chloe on its cover and in a high-profile article.

         8.     Chloe is the founder of by Chloe. She conceived of the concept and all the recipes

for By Chloe.

         9.     ESquared Hospitality. Chloe partnered with ESquared Hospitality—a

hospitality company—to launch by Chloe. James Haber was the CEO of ESquared Hospitality.

         10.    The Litigation. Chloe (through her entity, Chef Chloe LLC) and ESquared

Hospitality formed CCSW LLC as 50/50 equity partners. After the initial smash success of by

Chloe, the business relationship between Chloe and Haber soured. Haber conspired with his

daughter to “milk” Chloe’s name “till we can’t!” Haber and Wasser also conspired to seize

Chloe’s 50% ownership interest in the company she founded.

         11.    Following an arbitration, Haber tried to execute this scheme to seize Chloe’s 50%

ownership interest for zero dollars. The next day ESquared Hospitality contacted Bain Capital

to use that seizure to raise capital for the company. Put differently, ESquared Hospitality tried

to sell Chloe’s ownership in the company to investors, which ESquared Hospitality unlawfully

seized from her.

         12.    Chloe disputed the purported seizure. She disputed the seizure with ESquared

Hospitality shortly after receiving the purported repurchase letter. And when Bain Capital and

Kitchen Fund continued to pursue their investment, Chloe informed them that she would

pursue litigation that she remained a 50% owner. Bain and Kitchen Fund—along with several



76436394.1
                Case 20-13103-BLS       Doc 310       Filed 03/10/21   Page 4 of 10



other investors—disregarded this concern and proceeded with their investment. The Investor

Group invested over $30 million for essentially Chloe’s 50% interest in the company in 2018.

         13.   After a comprehensive Final Hearing, the Honorable Faith S. Hochberg issued

her Partial Final Award in May 2020 that found the purported repurchase of Chloe’s 50%

interest ineffective and restored Chef Chloe as a 50% owner. Yet the Company—controlled by

a Board of Directors with representatives from Bain, Kitchen Fund, and ESquared

Hospitality—refused to comply with Judge Hochberg’s order to reestablish Chloe’s 50%

interest. Judge Hochberg issued her Final Award in September 2020.

         14.   In late November 2020, the Honorable Jesse M. Furman of the Southern District

of New York ordered the Final Award unsealed, making it available to the public. Just weeks

later, the Company filed this petition for bankruptcy.

                                Objections to the Proposed Order

         Chloe Objects to the Proposed Order Because She Received Inadequate Notice

         15.   The Debtors filed the Proposed Order late in the afternoon on March 9, 2021.

Chloe had no notice of the terms of the Proposed Order before this filing, and specifically, with

regard to the terms of the “royalty-free” license.

         16.   The Proposed Order and Asset Purchase Agreement exceeds 100 pages.

         17.   The hearing on this proposed sale is scheduled to take place less than 48 hours

after Chloe first received the Proposed Order and Asset Purchase Agreement. Yet under the

terms of the Bidding Order, creditors were set to have 5 business days’ notice to review and

object to terms of a proposed asset purchase agreement or transaction. The Debtors’ Proposed

Order and Sale does not comply with the Bidding Order, providing far less than the 5 business

days’ notice provide for therein. See Dkt. 102 ¶ 6.



76436394.1
                  Case 20-13103-BLS        Doc 310    Filed 03/10/21    Page 5 of 10



         18.      Chloe requested that the Debtors adjourn the hearing from Thursday, March 11,

2021 until Tuesday, March 16, 2021, so Chloe could fully review and consider the dense terms

and conditions in the Proposed Order and Asset Purchase Agreement. The Debtors and the

Buyers/Investor Group have refused to this short extension.

         19.      Chloe therefore objects to the Proposed Order because she has not received

adequate time to review and object to the terms and conditions of the Proposed Order, or

otherwise protect her rights.

         The Company May Not Grant a 6-Month License of the By Chloe Mark to the

         Buyers

         20.      Chloe objects to the Sellers’ attempt to license the By Chloe Mark to the

Buyers/Investor Group for six months after the sale. The Debtors have no right to license the

By Chloe Mark for a royalty-free, six-month period. Such a license does not protect Chloe’s

rights and interests, as this Court has previously ordered. Indeed, this proposal is an end run

around the Court’s previous order, and it does not work. Here is why.

         21.      This Court has confirmed that any rights the Debtor has in the By Chloe Mark

are subject to the terms and conditions of the Operating Agreement and NFL Agreement. The

Debtor’s proposed order that includes a royalty-free license to the Buyers/Investor Group to

use the By Chloe Mark does not honor this conclusion.

         22.      Section 4.3(e) of the Operating Agreement also restricts and limits the company’s

ability to license its intellectual property:

             Unless otherwise agreed to by the unanimous consent of the Members,
             exploitation of the Concept shall be done only through the Company.
             “Exploitation of the Concept” includes owning, managing, licensing,
             consulting with and/or franchising Restaurants (as owner, manager, licensor,
             consultant or franchisor, respectively) and engaging in the Approved
             Projects. Nothing in this paragraph prohibits the Company or its subsidiaries
             from licensing or sublicensing the Concept, the NFL Rights, the Company

76436394.1
                  Case 20-13103-BLS        Doc 310     Filed 03/10/21    Page 6 of 10



             IP, ESquared Pre-Existing IP and CC Entity Pre-Existing IP to third parties
             on terms acceptable to the Managers in connection with Restaurants and
             Approved Projects provided that 100% of the economics of such
             transactions flow to the Company, except (i) as specifically set forth herein,
             (ii) as set forth in the NFL License Agreement, (iii) as set forth in an
             Approved Financing, (iv) as agreed by CC Entity in connection with an
             Approved Project or (v) if unanimously agreed to by the Members.

The plain language prevents the Company from licensing intellectual property unless 100% of

the economics flow to the Company.

         23.      The proposed “royalty-free” license violates this provision. Indeed, there are no

economics to a “royalty-free” license, and even so, nothing flows back to the Company.

         24.      In addition, the Debtor has no rights to license the By Chloe Mark because the

NFL Agreement was terminated in March 2018. Put differently, because the Company’s

interest in the By Chloe Mark was subject to the NFL Agreement, and the NFL Agreement is

terminated, then the Company has no rights to license to the Buyer.

         25.      Chloe also objects because no version of any actual license has been provided to

her.

         26.      The proposed license suffers from other deficiencies as well. To start, while

purporting to be limited only to six months, the proposal also states the license is “perpetual.”

The proposal is also improper because it seeks to make the license “transferable,”

sublicensable,” and “worldwide.” Chloe objects to this language.

         27.      Chloe also objects to the vague limitation that the Buyers/Investor Group will

only use the By Chloe Mark “consistent with Sellers’ past usage of the Licensed IP.” Dkt. 303-1

¶ 11. Chloe has proven that the Company’s past usage includes improper sales of retail

products. Feb. 25, 2021 Hr. Chloe Ex. 20. Chloe objects to this language for this reason as well.

         28.      Chloe objects to the proposed injunction as well. Chloe has received less than 48

hours’ notice of this proposed injunction before the Hearing. Chloe’s Due Process rights cannot

76436394.1
                Case 20-13103-BLS         Doc 310   Filed 03/10/21    Page 7 of 10



be honored with any injunction under these circumstances. The Court should not enter any

injunction as a result. Nor should this Court retain exclusive jurisdiction to resolve any disputes

that arise from it. At minimum, other federal courts should maintain concurrent jurisdiction,

especially as this provision pertains to a federal trademark and other aspects of Chloe’s rights of

publicity. Indeed, the Southern District of New York is already presiding over claims relating to

the subject matter. Chloe objects to any injunction that would affect or impact her right to

pursue any claims in that court, or her ability to join new claims to that pending litigation over

related subject matter.

         29.   Finally, Chloe objects to the improper characterizations of the “Seller’s exclusive

ownership of the Licensed IP.” Dkt. 301-1 ¶ 11. This is wrong for many reasons and should be

excluded. First, the Court has held that any rights in the By Chloe Mark are limited by the

terms and conditions of the Operating and NFL Agreements. Any such conditional rights are

not “exclusive ownership.” Second, “Licensed IP” is broader than just the By Chloe Mark. For

instance, it includes the domain names “chefchloecoscarelli.com” and

“chloecoscarellinyc.com,” among many other domains that the company never had any rights

to in the first instance. Dkt. 303-1 at 98.

         30.   Chloe objects in full to the proposed license.

         The Court Should Not Grant the Buyer/Investor Group Any Releases

         31.   Chloe objects to the proposed releases.

         32.   No release of the Buyer/Investor Group that could in any way impair or affect

any of Chloe’s claims or rights is appropriate. The Buyer/Investor Group consists of pre-

petition equity investors in the Debtors who provided post-petition financing to protect their

investment and interests in order to then position themselves to acquire the Company through

bankruptcy. Further, the Buyer/Investor Group has used its position and effective control of

76436394.1
                Case 20-13103-BLS       Doc 310     Filed 03/10/21     Page 8 of 10



the Debtors, whether directly or indirectly, pre-petition and post-petition, to pursue and

advance its own interests to the detriment of Chloe, among others. Indeed, there is no evidence

that the Investor Group would not have made the DIP Financing to protect its original $30

million investment, except for Chloe’s pending litigation claims. Accordingly, there is no basis

for the release of the Buyers/Investor Group.

         33.   At minimum, Chloe asks for the following modification to avoid any ambiguity

that no claim of hers or any affiliated entity is released: “For the avoidance of doubt, nothing in

this order exculpates or releases any claim (known or unknown) that Chloe, Chef Chloe, CC

Hospitality Holdings LLC, CKC Sales LLC, or any affiliated entity has against the Buyer,

including any of its members, partners, employees, affiliates, successors, assigns, advisors, or

representatives.”

         Request for Stay Pending Appeal

         34.   Should the Court enter the Proposed Order, Chloe requests that the Court issue a

stay pending appeal. Bankruptcy Rule 8005 contemplates a stay pending appeal of a

Bankruptcy Court’s order. See Fed. R. Bankr. P. 8005. Under Rule 8005, a stay pending appeal

is appropriate to “maintain the status quo.” See KOS Pharm. Inc. v. Andrx Corp., 369 F.3d 700,

708 (3d Cir. 2004). In bankruptcy cases, myriad circumstances can occur “that would

necessitate the grant of a stay pending appeal in order to preserve a party’s position.” In re

Highway Truck Drivers & Helpers Local Union #107, 888 F.2d 293, 298 (3d Cir. 1989).

         35.   The issues raised in these objections are material and should be heard on appeal

if the Proposed Order is adopted. Without the stay, the Debtors may consummate the Sale

while an appeal is pending, potentially rendering the appeal “equitably moot.” In the near term,

however, a stay will not harm the Estates. Accordingly, if the Court enters the Proposed Order,

a stay should issue as well.

76436394.1
                Case 20-13103-BLS         Doc 310      Filed 03/10/21       Page 9 of 10



         Reservation of Rights

         36.    Chloe reserves all rights with respect to the Debtors’ Proposed Order, including

without limitation Chloe’s rights to supplement or amend this Objection in advance of the

hearing to approve the Sale.

                                             Conclusion

         Chloe respectfully requests that the Court (i) continue the hearing from March 11, 2021

to March 16, 2021; (ii) deny the Sale under the terms in the Proposed Order; (iii) deny the

Debtors’ proposed “royalty-free” license; (iv) deny the Debtors’ proposed releases; and (v)

absent amendments to the Proposed Order, grant a stay pending appeal if Chloe’s objections

are not sustained.


                          [The remainder of this page intentionally left blank.]




76436394.1
             Case 20-13103-BLS   Doc 310   Filed 03/10/21     Page 10 of 10



  Dated: March 10, 2021             Respectfully submitted,


                                    ____________________________
                                    Mette H. Kurth (DE Bar No. 6496)
                                    CULHANE MEADOWS, PLLC
                                    4023 Kennett Pike #165
                                    Wilmington, Delaware 19807
                                    Telephone:(302) 660-8331
                                    Email: mkurth@cm.law

                                      /s/ Patrick M. Arenz
                                    Ronald J. Schutz (admitted pro hac vice)
                                    Patrick M. Arenz (admitted pro hac vice)
                                    ROBINS KAPLAN LLP
                                    800 LaSalle Avenue, Suite 2800
                                    Minneapolis, MN 55402
                                    Telephone: (612) 349-8591
                                    rschutz@robinskaplan.com
                                    parenz@robinskaplan.com

                                    James P. Menton, Jr. (admitted pro hac vice)
                                    2049 Century Park East, Suite 3400
                                    Los Angeles, California 90067
                                    sgautier@robinskaplan.com

                                    Counsel for Chloe Coscarelli, Chef Chloe LLC, CC
                                    Hospitality Holdings LLC and CKC Sales, Inc.




76436394.1
